Title: To George Washington from William Osborne, 29 August 1793
From: Osborne, William
To: Washington, George



Honoured Sir
Phila. August 29th 1793

It is with the Greatest Respect that I take this mode of informing You, that my present expences being render’d greater than heretofore by haveing a Wife added to them, Induces me to turn my attention to Some more Eligible way of Obtaining a living than Servitude, as it is impossible to Support her by my Sallery arising from my present Sittuation.
I Have therefore Sir, with the advice, and, an Offer of Some assisstance from a friend of mine, Some thoughts of Opening a

Tavern in philaa, there is a House prepareing for me which will be ready to enter about the first of October, If I may be permitted to Hope sir, for Your protection and Assistance, by a loan of a Sum not Exceeding 200 Dollars, which I shall refund with Gratitude, and I hope punctuality, in the Course of one Year after my Commencement of Bussiness, Relying Solely on Your known disposition to do good, is the Only Reason I have to expect this indulgence.
I do not mean Sir, to Quit your Service Untill the first of October, or Such time as You are Suited with a proper Servant. I am Sir with the Highest Respect, and ever shall be, Your Very Humble Servt

Wm Osborne

